DETAILED ACTION
This action is in response to the application filed 25 April 2019, claiming benefit back to 31 October 2016.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 May 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of determine, based on failure information on a facility for manufacturing a product, a repair time required to repair the facility and create a recovery plan in accordance with a predetermined production evaluation indicator, based on the repair time and production information on a line with the failed facility, one or more other relevant facilities, and on one or more other relevant lines. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, for performing certain methods of organizing human activity (e.g. managing personal behavior or relationships or interactions between people)1, but for the recitation of generic computer components.  The claim encompasses a user determining a repair plan (i.e. instructions for people) for equipment. The mere nominal recitation of generic computer hardware does not take the claim limitation out of the mental processes and certain methods of organizing human activity groupings. 


Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, i.e. a processor and a memory that stores instructions, are recited at a high level of generality, and provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 11:		Claim 2 merely recites displaying data and repeating the mental process;
	Claim 3 merely describes the failure to be repaired;
	Claims 4 – 7 merely recite storing data and rules for determining the repair process;
	Claim 8 merely recites displaying a plan;

	Claim 10 recites mental process of predicting a failure and creating a plan based on the prediction; and 
	Claim 11 merely recites timing of the repair process. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a processor, a memory, a computer, a non-transitory computer-readable recording medium] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry2  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraph [0185], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological 3.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 8, 9, 10, 12, 13, 14, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhilper (U.S. 7,398,132) in view of de Kleer et al. (U.S. 2010/0010654, hereinafter de Kleer).

In respect to claim 1, Steinhilper discloses a production management apparatus comprising:
           a processor (FIG. 1, 118); and
           a memory that stores program instructions executable by the processor (FIG. 1, 114), wherein the processor is configured to:
	determine, based on failure information on a facility for manufacturing a product, a repair time required to repair the facility (see at least col 4, lines 8 – 18 and 24 – 31: The calculations performed at the central apparatus weigh the effect of an individual event code on production by deter mining how it affects throughput. For clarity, the predetermined criterion is described as throughput in this embodiment; other criteria might be used as well. Substantial data is provided as input. A specific fault is selected for analysis. Once a specific fault has been selected, a modified MTTR and MCBF can be calculated from the repair times and number of incidences (using the procedure on the most frequently occur ring faults or longest duration faults may represent a special case)... Generally, the process is shown in FIG. 2 which is a flow chart illustrating a number of steps of the method. A database of event codes 201 is established on a machine-by-machine basis, and MTTRs and MCBFs are calculated for each machine that is under consideration 202. The calculation can occur in building, for example, a discrete event simulation 204 of a line based in production data).
	While Steinhilper discloses the consequences of improving the maintenance at a station may involve reducing the production lost because of several faults, k, l, m, & n. This can be evaluated as well by following the same procedure but using all the appropriate fault codes and their occurrences. As before, in this type of calculation, each individual vault may be eliminated or reduced by some percentage, and further discloses to weigh the importance of an individual fault code k for some arbitrary station, two runs of the discrete event simulation are needed. First the baseline is run 204, and then there is a run with that particular fault code removed from the MTTR and MCBF values 210. The “importance' or weight, then, is the difference in throughput for the two runs. The term importance is another term for weight, and should be considered in that light in accordance with this discussion. In this example, “importance' or the predetermined criteria means throughput. The ranking may also be done based on other quantities, for example, the cost of making the adjustments which eliminate the fault codes, the cost effectiveness (cost per unit of throughput improvement), or the amount of time (production) lost making the adjustments (see col 5, lines 1 – 37), and as such is concerned with repair times and failures of machines affecting throughput [i.e. a predetermined production evaluation indicator]), it may not explicitly disclose create a recovery plan in accordance with a predetermined production evaluation indicator, based on the repair time and production information on a line with the failed facility, one or more other relevant facilities, and on one or more other relevant lines.
	Analogous art de Kleer discloses create a recovery plan in accordance with a predetermined production evaluation indicator, based on the repair time and production information on a line with the failed facility, one or more other relevant facilities, and on one or more other relevant lines (see at least [0028] ... The constructed plan 54 in this respect may or may not result in a plan that compromises short term production objectives 34a (e.g., increases job time or slightly lowers quality), but production see further [0030] Even without utilizing dedicated diagnostic plans 54, moreover, the control system 6 significantly expands the range of diagnosis that can be done online through pervasive diagnostic aspects of this disclosure during production (e.g., above and beyond the purely passive diagnostic capabilities of the system), thereby lowering the overall cost of diagnostic information by mitigating down time; see further [0038] The diagnosis engine 40 in this approach advantageously provides the inputs for searching by the planner 30 in order to derive valuable information for the diagnosis of the system 20. In this embodiment, the best plans 54 with respect to diagnostic value for single persistent faults are those that have an equal probability of succeeding or failing. The diagnosis engine 40 uses this notion to develop heuristics to guide the search by the planner 30 in evaluating partial plans 54 to construct the plan 54 to be executed in the plant... see further FIG. 5 and [0034] Diagnostic objectives 34b are received at 202 in the method 200. The method 200 further includes determining a current plant condition 58 at 204 based at least partially on a previously executed plan 54 and at least one corresponding observation 56 from the plant 20 using a plant model 50, and determining expected information gain data 70 at 206 based on the current plant condition 58 and the model 50. The planner 30 receives the plant conditions 58 [i.e. repair time] at 208 from the diagnosis engine 40, and receives production jobs and  objectives 51 at 210 from the producer 10 [i.e. a predetermined production evaluation indicator] . At 212, the planner 30 constructs a plan 54 at based at least partially on a diagnostic objective 34b and the expected information gain data 70. At 214, the planner 30 sends the constructed plan 54 to the plant 20 for execution and the diagnosis engine 40 receives the plan 54 and the plant observations 56 at 216. At 218, the diagnosis engine 40 updates the plant condition 58 and updates the expected information gain data 70, after which further jobs and objectives 51 are serviced and the process 200 continues again at 210 as described above. again at 210 as described above; see further [0035] The plan construction at 212 may be based at least partially on the current plant condition 58, and may include making a tradeoff between production objectives 34a and diagnostic objectives 34b based at least partially on the current plant condition 58. Moreover, the plan construction at 212 may include performing prognosis to isolate faulty resources 21-24 in the plant 20 based at least partially on the current plant condition 58. In certain embodiments, a dedicated diagnostic plan 54 may be constructed for execution in the plant 20 based at least partially on at least one diagnostic objective 34b, a diagnostic job 60, Sb, and the current plant condition 58, and the plan construction may provide for selectively interleaving dedicated diagnostic and production plans 54 based on at least one production objective 34a and at least one diagnostic objective see further [0039] As discussed above in the context of the exemplary modular printing system plant 20 of FIG. 2, the planner 30 operates to construct the sequence of actions (plan 54) that transfers substrate sheets through the system 20 to generate a requested output for a given print job (e.g. to satisfy a production goal), using pervasive diagnosis to aid in plan construction. One particular production objective 34a in this system 20 is to continue printing even if some of the print engines 22 fail or some of the paper handling modules 24 fail or jam. In this exemplary modular printing system example 20, moreover, there are only output type sensors 26 preceding the finisher 23, and as a result, a plan 54 consisting of numerous actions must be executed before a useful observation 56 can be made. The diagnostic engine 40 updates its belief model 42 and the current condition 58 to be consistent with the executed plan 54 and the observations 56. The diagnosis engine 40 forwards updated condition information 58 and the expected information gain data 70 to the planner 30; see further [0078] ... The graph 530 in FIG.10 illustrates passive, explicit, and pervasive diagnostic cost curves 531, 532, and 533, respectively, for response cost (diagnosis and repair) vs. time).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the equipment repair plan of de Keer with the optimization of production and minimizing repair times in Steinhilper. 
Thus, the simple combination of one known element with another producing a predictable result, such as determining production planning incorporating planned and unplanned equipment maintenance, renders the claim obvious. 
	 
In respect to claim 2, the combined invention of Steinhilper and de Kleer disclose the production management apparatus according to claim 1 (see Id.), de Kleer further disclosing wherein the processor is configured to present the recovery plan created, created on a display apparatus, and with regard to the recovery plan (see at least [0021] The embodiment of FIG. 1 also includes an optional operator interface 8 implemented in the computer or other platform(s) on which the other components of the control system 2 are implemented, although not a strict requirement of the disclosure, wherein the operator interface 8 may alternatively be a separate system operatively coupled with the control system 2. The exemplary operator interface 8 is operatively coupled with the diagnosis engine 40 to provide operator observations 56a to the diagnosis engine 40, with the diagnosis engine 40 determining the current plant condition 58 based at least partially on the operator observations 56a in certain implementations. Moreover, the exemplary operator interface 8 allows the operator to define a diagnostic job 5b using a diagnosis job description language 5a, and the diagnosis engine 40 may provide diagnostic jobs 60 to the producer 10. The diagnosis engine 40 in this implementation is operative to selectively provide one or more self-and
	re-create another recovery plan adapted to one or more of the production evaluation indicators that a user selects and re-present the another recovery plan re-created on the display apparatus (see at least FIG. 5, noting the loop from 218 to 210, and [0034] ... At 218, the diagnosis engine 40 updates the plant condition 58 and updates the expected information gain data 70, after which further jobs and objectives 51 are serviced and the process 200 continues again at 210 as described above [i.e. re-create another recovery plan]) .

In respect to claim 3, the combined invention of Steinhilper and de Kleer disclose the production management apparatus according to claim 1 (see Id.), de Kleer further disclosing wherein the failure is one that occurs during when the product is manufactured in the line equipped with the facility (see at least [0039] As discussed above in the context of the exemplary modular printing system plant 20 of FIG. 2, the planner 30 operates to construct the sequence of actions (plan 54) that transfers substrate sheets through the system 20 to generate a requested output for a given print job (e.g. to satisfy a production goal), using pervasive diagnosis to aid in plan construction. One particular production objective 34a in this system 20 is to continue printing even if some of the print engines 22 fail or some of the paper handling modules 24 fail or jam).

In respect to claim 8, the combined invention of Steinhilper and de Kleer disclose the production management apparatus according to claim 1 (see Id.), de Kleer further disclosing wherein the processor is configured to present a production plan change proposal as the recovery plan, including any one of: 	postponing a repair work until a predetermined time without immediately repairing the failed facility; stopping the line including the failed facility and restart production in the line after repairing the failed facility; 	replacing, in the line including the failed facility, the failed facility with a facility of an identical type or similar one and restarting the production in the line; 	stopping the line including the failed facility, repairing the facility, and allocating products manufactured in the line to another line; and configuring a new line, and manufacturing products manufactured in the line including the failed facility in the new line (see at least [0039] As discussed above in the context of the exemplary modular printing system plant 20 of FIG. 2, the planner 30 operates to construct the sequence of actions (plan 54) that transfers substrate sheets through the system 20 to generate a requested output for a given print job (e.g. to satisfy a production goal), using pervasive diagnosis to aid in plan construction. One particular production objective 34a in this system 20 is to continue printing even if some of the print engines postponing a repair work until a predetermined time without immediately repairing the failed facility]).

In respect to claim 9, the combined invention of Steinhilper and de Kleer disclose the production management apparatus according to claim 1 (see Id.), de Kleer further disclosing wherein the processor is further configured to: obtain a state of the facility and diagnose a failure of the facility from the state of the facility (see at least [0031] The plant condition estimation and updating component 44 of the diagnosis engine 40 infers the condition of internal components 21-24 of the plant 20 at least partially from information in the form or observations 56 derived from the limited sensors 26, wherein the diagnosis engine 40 constructs the plant condition 58 in one embodiment to indicate both the condition (e.g., normal, worn, broken) and the current operational state (e.g., on, off, occupied, empty, etc.) of the individual resources 21-24 or components of the plant 20) .

In respect to claim 10, the combined invention of Steinhilper and de Kleer disclose the production management apparatus according to claim 9 (see Id.), de Kleer further disclosing wherein the processor is further configured to predict an occurrence timing of a failure of the facility based on a degree of deterioration thereof, and create the recovery plan based on the prediction of the occurrence timing of the failure of the facility (see at least [0031] ... the belief model 42 can be updated accordingly to indicate confidence in the conditions and/or states of the resources or components 21-24. In operation of the illustrated embodiment, once the producer 10 has initiated production of one or more plans 54, the diagnosis engine 40 receives a copy of the executed plan(s) 54 and corresponding observations 56 (along with any operator-entered observations 56a). The condition estimation and updating component 44 uses the observations 56, 56a together with the plant model 50 to infer or estimate the condition 58 of internal components/resources 21-24 and updates the belief model 42 accordingly. The inferred plant condition information 58 is used by the planner 30 to directly improve the productivity of the system 20, such as by selectively constructing plans 54 that avoid using one or more resources/components 21-24 known (or believed with high probability) to be faulty, and/or the producer 10 may utilize the condition information 58 in scheduling jobs 51 to accomplish such avoidance of faulty resources 21-24. The exemplary diagnosis engine 40 also provides future prognostic information to update the diagnostic objectives 34b which may be used by the planner 30 to spread utilization load over multiple redundant components 21-24 to create even wear or to facilitate other long term objectives 34).

Claims 12, 13, 14, 18, 19, and 20 recite a method and non-transitory computer readable medium performing the same limitations as found in claims 1, 2, 8, and 9, and are rejected using the same rationale. 

Claims 4, 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhilper (U.S. 7,398,132) in view of de Kleer et al. (U.S. 2010/0010654, hereinafter de Kleer), in further view of Toyama (U.S. 2015/0142788).

In respect to claim 4, the combined invention of Steinhilper and de Kleer disclose the production management apparatus according to claim 1 (see Id.), Steinhilper further disclosing comprising:
	a storage apparatus that stores a failure history of the facility and a repair history including repair content done for the failure and repair time (see at least col 4, lines 1 – 7: The central apparatus includes a memory 114 can store the input event code data and can also include instructions modules 116. The central apparatus further may include a processor 118 for processing instructions and data. Output from the throughput analysis is provided to an output device such as a display 120 or is transmitted via transmitter/receiver (T/R) 122. Output is provided in any suitable manner; see further col 6, lines 46 – 60, TABLE 2, “Total Repair Time”). 
	Steinhilper and de Kleer may not explicitly disclose, however analogous art Toyama discloses wherein the processor is configured to determine a repair method and a repair time for the failed facility, based on (A) the failure and repair histories of the facility, (B) the failure and repair histories of one or more facilities of a type identical or similar to the failed facility, (C) a result of online diagnosis by a facility manufacturer, or a combination of at least two of (A) to (C) above (see at least [0040] The repair information management system 10 distributes ( or delivers) repair information input screens ( operation screens) 22 (see FIG. 11) from the repair information management apparatus 20 to the user terminals 16, to collectively manage repair information transmitted from the user terminals 16 to the repair information management apparatus 20 through the repair information input screens 22. The repair information is inputted through the user terminal 16. The repair information is information related to a repair of the endoscope 12 and includes the model ID and the serial number, which identify the repaired endoscope 12, and a repair description such as the repair date, the part number of a part replaced by the repair, and the tool number or the material number of a tool or a material (e.g. an instrument, a jig, a screw, an adhesive, a solder, or the like); see further [0053] ... Thus, the repair information list 46 functions as a repair history showing descriptions of the repair performed to each equipment; see further [0104] In the present invention, the information of the parts replaced by the repairs and the tools and the materials used for the repair are stored in the form of the list (s) such as the repair information list 46. When and where a part was replaced, and by which part the part was replaced, and when and where the repair was performed, and which tool or material was used for the repair are easily found by consulting, for example, the regulatory compliance check screen 44, the repair information list 46, and the equipment list 47. The history of the 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the repair method and instructions of Toyama with the production plan including and incorporating historical repair information in Steinhilper and de Kleer. 
Thus, the simple combination of one known element with another producing a predictable result, such as incorporating instructions on how to repair equipment into the repair plan,  renders the claim obvious. 
	
In respect to claim 5, the combined invention of  Steinhilper, de Kleer and Toyama disclose the production management apparatus according to claim 4 (see Id.), Toyama further disclosing wherein the repair method includes any one of the following: replacing or adjusting one or more parts constituting the facility, or replacing or adjusting a unit including the one or more parts, and replacing the facility (see at least [0076] When the date of repair (repair date) is inputted to the repair date input box 22d after the endoscope 12 to be repaired is identified, the parts associated with the endoscope 12 to be repaired are extracted from the parts list 42 and displayed as a list of selectable parts in the parts selection section 22e. The tools and the materials associated with the endoscope 12 to be repaired are extracted from the tools and materials list 43 and displayed as a list of selectable tools and materials in the tools and materials selection section 22f [i.e. replacing or adjusting one or more parts constituting the facility]).

In respect to claim 5, the combined invention of Steinhilper, de Kleer and Toyama disclose the production management apparatus according to claim 4 (see Id.), de Kleer further disclosing wherein the processor is configured to determine the repair method for the facility, based on an availability of the facility (see at least [0046] To find a plan which achieves production goals while also being informative, the planner 30 evaluates the plans 54 in terms of the probability T and uses this and the current plant state 58 to preferentially construct a plan 54 that achieves a production goal while having a positive probability of failure. While in the short term this may likely lower the productivity of the system 20, the information gained allows improvement in long term productivity. The planner 30, moreover, may construct a sequence of plans 54 for execution in the plant 20 which might not be maximally informative individually, but are maximally informative taken jointly).

 claim 6, the combined invention of Steinhilper, de Kleer and Toyama disclose the production management apparatus according to claim 4 (see Id.), de Kleer further disclosing wherein the processor is configured to determine the repair method for the facility, based on an availability of the facility (see at least [0046] To find a plan which achieves production goals while also being informative, the planner 30 evaluates the plans 54 in terms of the probability T and uses this and the current plant state 58 to preferentially construct a plan 54 that achieves a production goal while having a positive probability of failure. While in the short term this may likely lower the productivity of the system 20, the information gained allows improvement in long term productivity. The planner 30, moreover, may construct a sequence of plans 54 for execution in the plant 20 which might not be maximally informative individually, but are maximally informative taken jointly) .

Claims 15 and 16 recite a method performing the same limitations as found in claims 4 and 5, and are rejected using the same rationale. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhilper (U.S. 7,398,132) in view of de Kleer et al. (U.S. 2010/0010654, hereinafter de Kleer), in further view of Toyama (U.S. 2015/0142788), in further view of Zeif (U.S. 2007/0043464). 

In respect to claim 7, the combined invention of Steinhilper, de Kleer and Toyama disclose the production management apparatus according to claim 4 (see Id.). While Steinhilper discloses a storage apparatus that stores information (see at least FIG. 1, 114), the combined invention of Steinhilper, de Kleer and Toyama may not explicitly disclose, however analogous art Zeif discloses a storage apparatus that stores information including: a product manufactured in each line (see at least [0093] FIG. 10 shows an exemplary GIB screen 330 for displaying and/or entering product passport information similar to the GUI screen 300 for the employee passport information. The GUI screen 330 shows a series of products 331-334 and retained information about these products, for example, product ID number, name, part number, the manufacturing division, the number of operations to manufacture the product, production time, labor cost and the assembly number);
	a production capacity of the each line (see at least [0039] This overview of the entire system 100 flow leads back to the scheduling module 115 which receives inputs from the facility capacity module 112, the LTFC module 175 and the STFC module 160. The input of facility capacity module 112 may include information on the backlog from the module 110, the inventory from the module 107 and the sales order module 105. As described above, the LTFC module 175 and the STFC module 160 receive information based on the real time monitoring of the manufacturing process. Thus, the scheduling module 115 can 
shift)); and
	a production plan (see at least [0070] The PC 240 also contains a hard drive 260 which stores the product passports 262, equipment passports 264, employee passports 266 and production schedule 268. The information contained in the passports 262-266 is described in greater detail below. As described above, the information stored in and the functions performed by the PC 240 may be accomplished in various manners and the PC format is only exemplary. Using the information from each of the passports 262-266 and the production schedule 268 a production planned data table 255 may be produced. The production schedule data 268 may be the scheduling data generated by scheduling module 115 (FIG. 2) using the feedback of the LTFC module 175 and the STFC module 160 or may be an static production schedule based on parameters defined by facility management)  and maintenance plan as the production information ( [0064] The set-up time column 841 has two entries a first for tool/machine set-up and a second for material set-up. Another reason the mode switch 212 may be in the off mode is because the equipment and/or the material is being set-up for operation. The set-up time column 841 records in the appropriate entry the amount of time it takes to perform these set-up tasks. The preventive maintenance column 842 records the amount of time that preventive maintenance was performed on the equipment). 
It would have been obvious to one of ordinary skill in the art to include in the historical database of the production planner that includes throughput, repair and down time of Steinhilper, de Kleer and Toyama the database storing production information including capacity and products manufactured as taught by Zeif since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of storing all pertinent manufacturing plant information in order to produce accurate production planning. 
	de Kleer, as combined with Zeif along with Steinhilper and Toyama, discloses wherein the processor is configured to create a production plan change proposal that changes the production plan for the line including the failed facility or production plans for the line including the failed facility and one or more another lines, based on the repair method and the repair time; at least any one of a production capacity of the line, a progress of a production plan, delivery information, and a maintenance plan; and the production evaluation indicator (see at least [0034] Diagnostic objectives 34b are received at 202 in the method 200. The method 200 further includes determining a current plant  at 208 from the diagnosis engine 40, and receives production jobs and  objectives 51 at 210 from the producer 10. At 212, the planner 30 constructs a plan 54 at based at least partially on a diagnostic objective 34b and the expected information gain data 70. At 214, the planner 30 sends the constructed plan 54 to the plant 20 for execution and the diagnosis engine 40 receives the plan 54 and the plant observations 56 at 216. At 218, the diagnosis engine 40 updates the plant condition 58 and updates the expected information gain data 70, after which further jobs and objectives 51 are serviced and the process 200 continues again at 210 as described above. again at 210 as described above. [0035] The plan construction at 212 may be based at least partially on the current plant condition 58, and may include making a tradeoff between production objectives 34a and diagnostic objectives 34b based at least partially on the current plant condition 58. Moreover, the plan construction at 212 may include performing prognosis to isolate faulty resources 21-24 in the plant 20 based at least partially on the current plant condition 58. In certain embodiments, a dedicated  diagnostic plan 54 may be constructed for execution in the plant 20 based at least partially on at least one diagnostic objective 34b, a diagnostic job 60, Sb, and the current plant condition 58, and the plan construction may provide for selectively interleaving dedicated diagnostic and production plans 54 based on at least one production objective 34a and at least one diagnostic objective 34b. [0039] As discussed above in the context of the exemplary modular printing system plant 20 of FIG. 2, the planner 30 operates to construct the sequence of actions (plan 54) that transfers substrate sheets through the system 20 to generate a requested output for a given print job (e.g. to satisfy a production goal), using pervasive diagnosis to aid in plan construction. One particular production objective 34a in this system 20 is to continue printing even if some of the print engines 22 fail or some of the paper handling modules 24 fail or jam. In this exemplary modular printing system example 20, moreover, there are only output type sensors 26 preceding the finisher 23, and as a result, a plan 54 consisting of numerous actions must be executed before a useful observation 56 can be made. The diagnostic engine 40 updates its belief model 42 and the current condition 58 to be consistent with the executed plan 54 and the observations 56. The diagnosis engine 40 forwards updated condition information 58 and the
expected information gain data 70 to the planner 30. [0078] ... The graph 530 in FIG.10 illustrates passive, explicit, and pervasive diagnostic cost curves 531, 532, and 533, respectively, for response cost ( diagnosis and repair) vs. time), and
	present the production plan change proposal, as the recovery plan with a repair timing (see at least [0021] The embodiment of FIG. 1 also includes an optional operator interface 8 implemented in the computer or other platform(s) on which the other components of the control system 2 are implemented, .

Claim 17 recites a method performing the same limitations as found in claim 7, and is rejected using the same rationale. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steinhilper (U.S. 7,398,132) in view of de Kleer et al. (U.S. 2010/0010654, hereinafter de Kleer), in further view of Zeif (U.S. 2007/0043464). 

In respect to claim 11, the combined invention of Steinhilper and de Kleer disclose the production management apparatus according to claim 10 (see Id.), and while Steinhilper discloses repair time (see at least col 4, lines 8 – 18 and 24 – 31), Steinhilper and de Kleer may not explicitly disclose, however analogous art Zeif discloses wherein the processor is further configured to set a repair timing for the facility, in a period of time in which a grace period from a detection time of a failure sign until a maintenance limit time of the facility temporally overlaps with a periodic maintenance (see at least [0072] ... Exemplary data that may be viewed at the maintenance department may include equipment tracking information to determine if any of the equipment is down and needs to be repaired or if equipment is not scheduled for use so that preventive maintenance may be performed without interfering with actual production).
It would have been obvious to one of ordinary skill in the art to include in the production, maintenance and repair plan of Steinhilper and de Kleer the determining of a time for repair that corresponds to planned maintenance time as taught by Zeif since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of performing repairs at such a time as to not interfere with actual production (see Zeif [0072]). 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Gupta et al. (U.S. 4888692), which discloses a real-time scheduling system;
Bellows et al. (U.S. 5132920), which discloses an automated system to prioritize repair of plant equipment;
George et al. (U.S. 5195041), which discloses a method and apparatus for improving manufacturing processes;
Kleinschnitz (U.S. 5253184), which discloses a failure and performance tracking system;
McCaherty et al. (U.S. 2008/0059340), which discloses an equipment management system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2) II C and III C. 
        2 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        3 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).